Citation Nr: 0625702	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  04-17 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to special monthly compensation by reason if 
being in need of regular aid and attendance or on account of 
being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel




INTRODUCTION

The veteran had active service from September 1942 through 
March 1943, and from December 1943 through August 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The appellant filed a motion to advance his appeal on the 
Board's docket.  That motion was granted.  38 U.S.C.A. § 7107 
(West 2005); 38 C.F.R. § 20.900(c) (2005).  The case is now 
before the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking special monthly compensation based 
upon his need for regular aid and attendance, and based upon 
his housebound status.  He contends that he is dependent on 
regular aid and attendance for ambulation, dressing himself, 
bathing himself, and preparing meals.  He also contends that 
he is housebound due to his medical condition.

The veteran has submitted two statements from Dr. Terry Lowe, 
one indicating that the veteran is housebound, and the other 
an aid and assistance questionnaire.  In May 2003, the 
veteran submitted a fully executed VA Form 21-4142 
authorizing VA to obtain treatment records from Dr. Lowe.  VA 
failed to do so.  Under 38 C.F.R. § 3.159(c)(1), VA must make 
reasonable efforts to obtain relevant records in the custody 
of private medical care providers.  Reasonable efforts 
generally call for an initial request and one follow-up 
request.  Id.  Dr. Lowe's records are relevant in that they 
suggest that the doctor holds an opinion that the veteran is 
both dependent on regular aid and attendance, and housebound.  
VA has not requested the records, despite having a signed 
authorization to do so.  As such, additional development is 
required.

In June 2003, the RO requested a VA examination  to "show 
findings for effect of service connected schizophrenia on 
[the veteran's] ability to leave his premises and/or meet his 
self care needs."  At the time of the July 2003 report, the 
examiner did not have access to the claims folder.  The 
examiner based the opinion on the veteran's stated history, 
despite recognizing that the veteran "was not a reliable 
historian because of his abnormal mental state."  VA's 
fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous examination taking into account 
the records of prior medical treatment, so that the 
evaluation will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  The RO should schedule the veteran 
for a VA examination in order to ascertain the nature and 
severity of his disability and to ascertain his need for 
regular aid and attendance or his housebound status.

Finally, VA is required to notify the veteran of the evidence 
necessary to substantiate this claim, the evidence the 
veteran must provide, and the evidence VA will attempt to 
obtain on his behalf.  VA must also request that the veteran 
provide any evidence in his possession that pertains to his 
claim.  See 38 C.F.R. § 3.159(b) (2005).  VA's April 2003 
letter to the veteran fails to request that he provide VA 
with all relevant evidence in his possession.  As such, 
corrective notice is required.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that VA has fully complied with 
its duty to notify the veteran by issuing 
corrective notice compliant with 38 C.F.R. 
§ 3.159(b) (2005).  This notice must 
request that the veteran provide any 
evidence in his possession that pertains 
to the claim and must include an 
explanation as to the information or 
evidence needed to establish the effective 
date for the claims.   
 
2.  Ensure that VA has fully complied with 
its duty to assist the veteran by asking 
him to provide the names, addresses, and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to the issue on appeal.  After obtaining 
any necessary authorization from the 
veteran for the release of private medical 
records, obtain and associate with the 
file all records that are not currently on 
file, including treatment records from Dr. 
Terry Lowe.  All efforts to obtain the 
documents should be documented in the 
claims file.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it must inform him and his 
representative of this and request that 
they provide a copy of the outstanding 
medical records, if possible. 
 
3.  After the above has been completed, 
provide the veteran a current aid and 
attendance/housebound examination (VA Form 
21-2680, Examination for Housebound Status 
or Permanent Need for Aid and Attendance).  
 
The claims file must be made available to 
the examiner.  Any necessary tests or 
studies must be conducted, and all 
manifestations of current disability must 
be described in detail.

The aid and attendance examiner must 
assess the impact of the veteran's service 
connected disabilities on his ability to 
perform functions of self care, to include 
his ability to dress or undress himself, 
to keep himself ordinarily clean and 
presentable, to feed himself, and to 
attend to the wants of nature.

The examiner must note whether the veteran 
has any physical or mental incapacity that 
renders him unable to protect himself from 
hazards or dangers incident to his daily 
environment.

The examiner must also report whether the 
veteran is substantially confined to his 
dwelling and the immediate premises as a 
result of service-connected disability, 
and if so, whether it is reasonably 
certain that the disability and the 
resultant confinement will continue 
throughout his lifetime.

The rationale for all opinions expressed 
must be explained. The report prepared 
must be typed and then must be associated 
with the veteran's VA claims folder. 
 
4.  Readjudicate the veteran's claim. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



